Broyles, J.
The evidence authorized the conviction of the defendant, and there was no error in refusing a new trial. The fact that one witness testified that the defendant was engaged, with others, in playing cards, and that money was upon the floor in front of them, and that the defendant had cards in his hands, and that he and all of the others, except one, fled when the witness approached, was sufficient to authorize the inference that the accused was gambling. Griffin v. State, 2 Ga. App. 534 (58 S. E. 781) ; Colbert v. State, 8 Ga. App. 407 (69 S. E. 315) ; Power v. State, 8 Ga. App. 408 (69 S. E. 315) ; Hall v. State, 12 Ga. App. 571 (77 S. E. 893) ; Harmon v. State, 120 Ga. 197 (47 S. E. 547). There was considerable evidence introduced by the defendant to show that he was not present, but, the jury having believed the testimony of the witness who swore that he was, and the trial judge having approved their verdict, their finding will not be disturbed.

Judgment affirmed.

Accusation of gaming; from city court of Zebulon—Judge Dupree. October 29, 1914.
U. 0. Farr, for plaintiff in error.
J. F. Redding, solicitor, contra.